—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 24, 1994, which, inter alia, ruled that claimant’s benefit rate should be reduced to zero.
After leaving his position as an engineer for a telephone company, claimant received a lump-sum payment which he rolled over into an individual retirement account in lieu of receiving a monthly annuity. Taking into consideration the *850value of the lump-sum payment, the Board reduced claimant’s benefit rate to zero and charged him with a recoverable overpayment of $300. Claimant argues that because he reinvested the lump-sum payment in an individual retirement account and did not receive any monthly payments from this account during the period at issue, the Board’s decision is erroneous. Labor Law § 600 (7) (b) provides for a pro rata reduction of unemployment insurance benefits by the amount of any employer-funded pension benefits. Inasmuch as this section applies regardless of whether such benefits are paid monthly or by a lump-sum distribution (see, Matter of Busman [Hartnett], 172 AD2d 939), we find claimant’s argument to be without merit. Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.